DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO APPEAL BRIEF
In view of the Appeal Brief filed on 08 September 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Jennifer Pitrak McDonald/           Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                             


Status of Claims
Claims 1-6, 8-16, and 18-20 are presently pending. Claims 7 and 17 were previously cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “the subject” in Line 6. There is lack of antecedent basis for this limitation in the claim. It is noted that dependent Claim 16 recites “a subject” and dependent Claim 20 recites “the subject”. For purposes of examination, the Examiner is interpreting all of these limitations to be referring to the same subject. Appropriate correction or clarification is required. Claims 12-16 and 18-20 are rejected for depending on Claim 11. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinbis et al. (US Publication No. 2016/0121130), or, in the alternative, under 35 U.S.C. 103 as obvious over Cinbis et al. in view of Gunderson et al. (US Publication No. 2014/0350621).
Regarding Claim 1, Cinbis et al. discloses a subcutaneous implantable cardioverter-defibrillator (extravascular/subcutaneous ICD, Abstract, Paragraph 0021, 0035; 14, Figs. 1A-B, 2A-C, 4A-B) implantable in a subject comprising: a case (hermetically sealed housing of ICD 14, Paragraph 0020) comprising a controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039); and at least one conductive lead (leads 16, 18, 50, Figs. 1A-B, 2A-C, 4A-B) extending from the case (leads include connectors to the ICD, Paragraph 0020, 0022, 0029, 0057), the at least one conductive lead comprising a plurality of coil electrodes (24, 32, 28, 30, 52, comprise coil electrodes, Figs. 1A-B, 2A-C, 4A-B, Paragraph 0031, 0033, 0060), wherein the SICD is configured, via the controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039), to apply anti-tachycardia pacing (ATP, Paragraph 0043, 0050, 0061, 0070-0071) to the subject using the at least one conductive lead (leads 16, 18, 50, Figs. 1A-B, 2A-C, 4A-B). Furthermore, Claim 1 recites, “wherein the controller is configured to select an electrode combination for applying the ATP based on at least one of i) an accelerometer signal and ii) a previously detected evoked response.” Cinbis et al. discloses wherein the controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039) is configured to select an electrode combination (electrode combination and vector selection, Paragraph 0043, 0048-0050) for applying the ATP based on at least a previously detected evoked response (selecting electrode combination and electrode vectors based on previously detected EGM signals, Paragraph 0061, 0070; selectively coupling combinations of electrodes based on assessment of therapy efficacy, Paragraph 0071).  
Alternatively, Cinbis et al. discloses a subcutaneous implantable cardioverter-defibrillator (extravascular/subcutaneous ICD, Abstract, Paragraph 0021, 0035; 14, Figs. 1A-B, 2A-C, 4A-B) wherein the controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039) is configured to select an electrode combination for applying the ATP (Paragraph 0043, 0050, 0061, 0070-0071) based on lead segment motion and/or location (selecting electrode combination and electrode vectors based on lead segment motion and/or location, Paragraph 0061), but does not specifically disclose wherein the electrode combination for applying the ATP is based on an accelerometer signal. Gunderson et al. teaches a subcutaneous implantable cardioverter-defibrillator (Paragraph 0031, 0088, Abstract) wherein a controller (112, 150, Fig. 2, Paragraph 0034, 0039) is configured to select an electrode combination (electrode and therapy vector selection, Paragraph 0034, 0081-0082) for applying ATP (Paragraph 0040, 0050-0051) based on lead motion/location based on an accelerometer signal from an accelerometer positioned within a lead (Paragraph 0053-0055). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of the subcutaneous implantable cardioverter-defibrillator disclosed by Cinbis et al. to select an electrode combination for applying ATP based on an accelerometer signal, as taught by Gunderson et al., to select alternative electrodes/vectors based on undesired motion and/or location of the leads, which may indicate an inadequate or even unsafe electrode condition such as a short circuit or lead dislodgment, as also taught by Gunderson et al. (Abstract, Paragraph 0043, 0082, 0025), and since accelerometers are known in the art to provide sensed motion/location information, as also taught by Gunderson et al. (Paragraph 0053-0055). 
Regarding Claim 11, Cinbis et al. discloses a method of assembling a subcutaneous implantable cardioverter-defibrillator (extravascular/subcutaneous ICD, Abstract, Paragraph 0021, 0035; 14, Figs. 1A-B, 2A-C, 4A-B), the method comprising: coupling at least one conductive lead (leads 16, 18, 50, Figs. 1A-B, 2A-C, 4A-B, Paragraph 0020, 0022, 0029, 0057) to a case (hermetically sealed housing of ICD 14, Paragraph 0020), the at least one conductive lead (leads 16, 18, 50, Figs. 1A-B, 2A-C, 4A-B) including a plurality of coil electrodes (24, 32, 28, 30, 52, comprise coil electrodes, Figs. 1A-B, 2A-C, 4A-B, Paragraph 0031, 0033, 0060); and installing a controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039) in the case, the controller configured to cause the SICD to apply anti-tachycardia pacing (ATP, Paragraph 0043, 0050, 0061, 0070-0071) to the subject using the at least one conductive lead (leads 16, 18, 50, Figs. 1A-B, 2A-C, 4A-B). 
Furthermore, Claim 11 recites, “wherein to cause the SICD to apply ATP, the controller is configured to select an electrode combination for applying the ATP based on at least one of i) an accelerometer signal and ii) a previously detected evoked response.” Cinbis et al. discloses wherein to cause the SICD to apply ATP (ATP, Paragraph 0043, 0050, 0061, 0070-0071), the controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039) is configured to select an electrode combination (electrode combination and vector selection, Paragraph 0043, 0048-0050)  for applying the ATP based on at least a previously detected evoked response (selecting electrode combination and electrode vectors based on previously detected EGM signals, Paragraph 0061, 0070; selectively coupling combinations of electrodes based on assessment of therapy efficacy, Paragraph 0071).  
Alternatively, Cinbis et al. discloses a method of assembling a subcutaneous implantable cardioverter-defibrillator (extravascular/subcutaneous ICD, Abstract, Paragraph 0021, 0035; 14, Figs. 1A-B, 2A-C, 4A-B) wherein the controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039) is configured to select an electrode combination for applying the ATP (Paragraph 0043, 0050, 0061, 0070-0071) based on lead segment motion and/or location (selecting electrode combination and electrode vectors based on lead segment motion and/or location, Paragraph 0061), but does not specifically disclose wherein the electrode combination for applying the ATP is based on an accelerometer signal. Gunderson et al. teaches a subcutaneous implantable cardioverter-defibrillator and method of assembling (Paragraph 0031, 0088, Abstract) wherein a controller (112, 150, Fig. 2, Paragraph 0034, 0039) is configured to select an electrode combination (electrode and therapy vector selection, Paragraph 0034, 0081-0082) for applying ATP (Paragraph 0040, 0050-0051) based on lead motion/location based on an accelerometer signal from an accelerometer positioned within a lead (Paragraph 0053-0055). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of the subcutaneous implantable cardioverter-defibrillator disclosed by Cinbis et al. to select an electrode combination for applying ATP based on an accelerometer signal, as taught by Gunderson et al., to select alternative electrodes/vectors based on undesired motion and/or location of the leads, which may indicate an inadequate or even unsafe electrode condition such as a short circuit or lead dislodgment, as also taught by Gunderson et al. (Abstract, Paragraph 0043, 0082, 0025), and since accelerometers are known in the art to provide sensed motion/location information, as also taught by Gunderson et al. (Paragraph 0053-0055).
Regarding Claims 3 and 13, Cinbis et al. discloses a method of assembling a subcutaneous implantable cardioverter-defibrillator further wherein coupling at least one conductive lead to a case (leads include connectors to the ICD, Paragraph 0020, 0022, 0029, 0057) comprises coupling a first conductive lead and a second conductive lead (leads 16, 18, Figs. 1A-B, 2A-C; leads 18, 50,  4A-B)  to the case (hermetically sealed housing of ICD 14, Paragraph 0020), the first conductive lead including a first coil electrode and a second coil electrode (24, 32, 28, 30, 52, comprise coil electrodes, Figs. 1A-B, 2A-C, 4A-B; Paragraph 0031-0033, 0060, 0062; including specifically “electrodes 24 and/or 32 may be formed of one or more segments separated by a distance” [Paragraph 0032], i.e. first and second coil electrodes; “Each of electrodes 52 may be a short coil electrode…Short coil electrodes 52 may be spaced apart from one another.” [Paragraph 0060]), and the second conductive lead including a third coil electrode and a fourth coil electrode (24, 32, 28, 30, 52, comprise coil electrodes, Figs. 1A-B, 2A-C, 4A-B; Paragraph 0031-0033, 0060, 0062; including specifically  “electrodes 24 and/or 32 may be formed of one or more segments separated by a distance” [Paragraph 0032], i.e. third and fourth coil electrodes; “Each of electrodes 52 may be a short coil electrode…Short coil electrodes 52 may be spaced apart from one another.” [Paragraph 0060]).  
Regarding Claims 4 and 14, Cinbis et al. discloses a method of assembling a subcutaneous implantable cardioverter-defibrillator further wherein to cause the SICD to apply ATP (ATP, Paragraph 0043, 0050, 0061, 0070-0071), the controller is configured to cause pacing pulses to be delivered (Paragraph 0043, 0050, 0061, 0070-0071) with one of the first coil electrode and a second coil electrode representing a cathode (electrodes 24, 32, 52, may be configured as cathodes, Paragraph 0034, 0038, 0044, 0071) and the case representing an anode (housing electrode comprising opposite polarity, i.e. anode, Paragraph 0034, 0038, 0044, 0071).  
Regarding Claims 5 and 15, Cinbis et al. discloses a method of assembling a subcutaneous implantable cardioverter-defibrillator further wherein the first coil electrode and the second coil electrode are portions of a single linear defibrillation coil (24, 32, 28, 30, 52, comprise coil electrodes on leads 16, 18, and 50, Figs. 1A-B, 2A-C, 4A-B; Paragraph 0031-0033, 0060, 0062; including specifically  “electrodes 24 and/or 32 may be formed of one or more segments separated by a distance” [Paragraph 0032]; “Each of electrodes 52 may be a short coil electrode…Short coil electrodes 52 may be spaced apart from one another.” [Paragraph 0060]).  
Regarding Claims 8 and 18, Cinbis et al. discloses a method of assembling a subcutaneous implantable cardioverter-defibrillator further wherein coupling at least one conductive lead to a case comprises coupling a single conductive lead to the case (leads include connectors to the ICD, Paragraph 0020, 0022, 0029, 0057), the single conductive lead including a first coil electrode, a second coil electrode, and a third coil electrode (each of leads 16, 50 are described as one lead with at least three coil electrodes 28, 24, 30 [on lead 16] and 52A-H, Fig. 4A-C [on lead 50], Paragraph 0031-0033, 0060, 0062) .  
Regarding Claim 20, Cinbis et al. discloses a method of assembling a subcutaneous implantable cardioverter-defibrillator further wherein installing a controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039) comprises installing a controller further configured to cause the SICD to apply high voltage therapy (high voltages therapy/shocks, Paragraph 0006, 0008, 0031, 0034, 0038, 0044) to the subject using the at least one conductive lead (leads 16, 18, 50, Figs. 1A-B, 2A-C, 4A-B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cinbis et al. (and alternatively in view of Gunderson et al.), further in view of Gilman et al. (US Publication No. 2014/0180351, previously cited).
Regarding Claims 2 and 12, Cinbis et al. further discloses wherein to cause the SICD to apply ATP (Paragraph 0043, 0050, 0061, 0070-0071), the controller (processors/circuitry including control module 40, therapy module 44, Fig. 3, Paragraph 0020, 0039) is configured to cause the at least one conductive lead to deliver pacing pulses having an amplitude from approximately 5 to 10 volts (Paragraph 0051), and examples of amplitudes of less than 5 volts or greater than 10 volts (Paragraph 0053), and pulse widths from approximately 1.5 to 20 milliseconds (Paragraph 0051), including an example of a pulse width greater than or equal to 20 milliseconds (Paragraph 0051). 
However, Cinbis et al. does not specifically disclose an amplitude from approximately 20 to 200 milliamps and a pulse width from approximately 4 to 40 milliseconds.  
Gilman et al. teaches a subcutaneous implantable cardioverter-defibrillator and method of assembling (Paragraph 0006-0007, 0024, Abstract), wherein the ICD is 
configured to apply ATP (Paragraph 0024, 0026, 0030) by delivering pacing pulses having an amplitude from approximately 30 to 80 milliamps and a pulse width from approximately 3 to 15 milliseconds (Table 1, “Value of Parameter ATP Device”, Paragraph 0030). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the subcutaneous implantable cardioverter-defibrillator as disclosed by Cinbis et al. (or alternatively Cinbis et al. and Gunderson et al. in combination) to deliver pacing pulses having an amplitude from approximately 20 to 200 milliamps and a pulse width from approximately 4 to 40 milliseconds, as generally taught by Gilman et al., since Gilman et al. further teaches that using similar parameters in ATP therapy effectively treats cardiac arrhythmia, while mitigating the discomfort experienced by the patient as a result of the treatment (Paragraph 0025, 0030, Abstract) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cinbis et al. (and alternatively in view of Gunderson et al.), further in view of Bardy et al. (US Publication No. 2012/0197329).
Regarding Claims 6 and 16, Cinbis et al. further discloses wherein the subcutaneous implantable cardioverter-defibrillator is configured to be implanted in a subject such that the first/second coil electrodes (24, 32, 28, 30, 52, comprise coil electrodes, Figs. 1A-B, 2A-C, 4A-B; Paragraph 0031-0033, 0060, 0062) are anterior of the subject's heart (lead placement 18, 16, 50, Figs. 1A-B, 2A-C, 4A-B) and the third/fourth coil electrodes (24, 32, 28, 30, 52, comprise coil electrodes, Figs. 1A-B, 2A-C, 4A-B; Paragraph 0031-0033, 0060, 0062) are in a different location relative to the subject’s heart (different lead placements 18, 16, 50, Figs. 1A-B, 2A-C, 4A-B), depending on the desired electrode vector (Abstract, Paragraph 0005-007), but does not specifically disclose wherein the fourth coil electrode is posterior of the subject's heart.  
However, Bardy et al. teaches a subcutaneous implantable cardioverter-defibrillator (Abstract, Paragraph 0011) comprising at least one lead (21, Fig. 4, 6, 9, Paragraph 0059, 0060, 0063) extending from a case (11, Fig. 4, 6, 9, Paragraph 0052) comprising electrodes (23, 25, 29, Fig. 4, 6, 9, Paragraph 0052-0053) including wherein coil electrode 27 is posterior of the subject’s heart (Figs. 4, 6, 9, Paragraph 0059, 0060, 0063) and other electrodes are anterior of the subject’s heart (11, 28, 26, Figs. 4, 6, 9, Paragraph 0055). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the subcutaneous implantable cardioverter-defibrillator disclosed by Cinbis et al. (or alternatively Cinbis et al. and Gunderson et al. in combination) to include at least one coil electrode to be posterior to the subject’s heart, as taught by Bardy et al., in order to create a desired electrode vector across the cardiac tissue depending on the specific intended target region, as taught by both Cinbis et al. (Abstract, Paragraph 0005-007) and Bardy et al. (pathway across ventricular myocardium, Paragraph 0055, 0059), and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cinbis et al. (and alternatively in view of Gunderson et al.), further in view of Stahmann (US Publication No. 2010/0069985, previously cited).
Regarding Claims 9 and 19, Cinbis et al. further discloses the subcutaneous implantable cardioverter-defibrillator (extravascular/subcutaneous ICD, Abstract, Paragraph 0021, 0035; 14, Figs. 1A-B, 2A-C, 4A-B) further wherein the case (hermetically sealed housing of ICD 14, Paragraph 0020) further comprises signal processing circuitry comprising sense amplifiers (Paragraph 0041-0042) and switches (Paragraph 0043), but does not specifically disclose wherein the controller is configured to open the plurality of switches prior to delivery of a pacing pulse to prevent sensing of pacing pulse artifacts.  
However, Stahmann teaches an implantable cardiac rhythm/function management system (Abstract, Paragraph 0009) configured to provide therapy to a heart including ATP (Paragraph 0008, 0217, 0250) that includes a sensing amplifier (sensing amplifier channel 1180, Figs. 10-11; sensing amplifiers described in Paragraph 0298) and a plurality of switches (1060, 1120, 1140, 1150, Figs. 10-11; switches described in Paragraph 0298) wherein the switches are opened when electrotherapy signals are being delivered (switching to different electrodes for sensing for prevention of artifacts, Paragraph 0282, 0299; blanking sense amplifiers by opening one or more switches during/subsequent energy delivery to prevent unintended sensing of applied energy, Paragraph 0298) prior to delivery of a subsequent pacing pulse to prevent sensing of pacing pulse artifacts (Paragraph 0282, 0298, 0299, Abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of the subcutaneous implantable cardioverter-defibrillator disclosed by Cinbis et al. (or alternatively Cinbis et al. and Gunderson et al. in combination) to open the plurality of switches prior to delivery of a pacing pulse to prevent sensing of pacing pulse artifacts, as taught by Stahmann, in order to provide more accurate sensing of cardiac signals for enhanced analysis by eliminating errors caused by the unintended sensing of erroneous pacing energy/signals, and thereby allowing for more effective and safe therapy. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cinbis et al. (and alternatively in view of Gunderson et al.), further in view of Jackson (US Publication No. 2017/0266442).
Regarding Claim 10, Cinbis et al. further discloses wherein the subcutaneous implantable cardioverter-defibrillator comprises the controller configured to cause ATP pulses to be delivered (Paragraph 0043, 0050, 0061, 0070-0071), but does not specifically disclose wherein ATP pulses are delivered at a predetermined percentage of a cycle length, and wherein the controller is configured to adjust at least one of an output intensity and the predetermined percentage for subsequent pulses based at least in part on whether capture is achieved. 
However, Jackson teaches a subcutaneous implantable cardioverter-defibrillator (ICD implanted extra-cardiovascularly/subcutaneously, Abstract, Paragraph 0027, 0038) comprising a controller (processors/circuitry including control circuit 80, therapy circuit 84, Fig. 4, Paragraph 0006, 0021), wherein ATP pulses are delivered at a predetermined percentage of a cycle length (ATP interval delivered based on predetermined percentage of cycle length, Paragraph 0065, 0067, 0069, 0070-0071, Abstract), and wherein the controller is configured to adjust at least one of an output intensity (repeat therapies, and/or additional shock if capture is not achieved, Paragraph 0036, 0047, 0084, 0089) and the predetermined percentage for subsequent pulses based at least in part on whether capture is achieved (intervals adjusted based on capture, Paragraph 0065, 0067, 0069, 0070-0071, 0083, 0087).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of the subcutaneous implantable cardioverter-defibrillator disclosed by Cinbis et al. (or alternatively Cinbis et al. and Gunderson et al. in combination), to deliver ATP pulses at a predetermined percentage of a cycle length, and to adjust at least one of an output intensity and the predetermined percentage for subsequent pulses based at least in part on whether capture is achieved, as taught by Jackson, in order to successfully eliminate a tachyarrhythmia event using the ATP by promoting a likelihood of capturing the myocardium, as also taught by Jackson (Paragraph 0018, 0006-0007, 0032-0034). 

Response to Arguments
In view of the Appeal Brief filed on 08 September 2021, PROSECUTION IS HEREBY REOPENED. The Applicant’s arguments filed in the Appeal Brief on 08 September 2021, with respect to the previous 35 USC 103 rejections of Claims 1-6, 8-16, and 18-20, particularly in view of the previously cited Koop, Brooke, Bardy, and Sharma references have been fully considered and are persuasive (see Pages 9-22 of Appeal Brief).  Therefore, these 35 USC 103 rejections with respect to these previously cited references have been withdrawn. 
It is noted that no additional specific arguments were provided particularly with respect to the previously cited Gilman or Stahmann references (see Pages 23 and 25 of Appeal Brief). Therefore, Claims 1-6, 8-16, and 18-20 are rejected under new 35 USC 102/103 and 35 USC 103 rejections as described in detail above with respect to the newly cited Cinbis et al., Gunderson et al., Bardy et al., and Jackson, and previously cited Gilman et al. and Stahmann references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792